Exhibit 10.1

 

THIRD SUPPLEMENTAL INDENTURE

 

THIRD SUPPLEMENTAL INDENTURE, dated as of March 19, 2010 (this “Third
Supplemental Indenture”), among Seagate Technology International, an exempted
limited liability company organized under the laws of the Cayman Islands (the
“Issuer”), Seagate Technology, an exempted limited liability company organized
under the laws of the Cayman Islands, the other Guarantors under the Indenture
referred to below and Wells Fargo Bank, National Association, as trustee under
the Indenture referred to below (the “Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer, the Guarantors and the Trustee are party to an Indenture,
dated as of May 1, 2009 (as amended, the “Indenture”), under which an aggregate
principal amount of $430,000,000 of the Issuer’s 10.00% Senior Secured
Second-Priority Notes due 2014 (the “Notes”) have been issued;

 

WHEREAS, Seagate HDD Cayman, an exempted limited liability company incorporated
under the laws of the Cayman Islands (“New Cayco”), became a Guarantor under the
Indenture pursuant to a supplemental indenture, dated as of March 1, 2010 (the
“First Supplemental Indenture”), among the Issuer, New Cayco and the Trustee;

 

WHEREAS, Seagate Technology plc, a public limited company incorporated under the
laws of Ireland (“Seagate Ireland”), became a Guarantor under the Indenture
pursuant to a supplemental indenture, dated as of March 1, 2010 (the “Second
Supplemental Indenture”), among the Issuer, Seagate Ireland and the Trustee;

 

WHEREAS, the Guarantee of the Notes by Seagate Ireland is secured on a second
priority basis by the collateral security provided for by that certain Second
Priority Debenture and Second Priority Mortgage of Shares in Seagate Technology,
each dated March 1, 2010, between Seagate Ireland and Wells Fargo Bank, National
Association, as Collateral Agent;

 

WHEREAS, pursuant to transactions encompassing the “Transaction” (as defined in
the Proxy Statement of Seagate Technology, dated March 5, 2010), Seagate
Technology will merge with a subsidiary of Seagate Ireland; Seagate Technology
will survive such merger and will become a wholly-owned Subsidiary of Seagate
Ireland;

 

WHEREAS, Section 9.02 of the Indenture provides that, with the written consent
of the Holders of a majority in aggregate principal amount of the outstanding
Notes (the “Requisite Consents”), the Issuer and the Trustee may amend the
Indenture;

 

WHEREAS, the Issuer has completed a consent solicitation (the “Consent
Solicitation”) whereby the Issuer has obtained the Requisite Consents to amend
certain sections of the Indenture (the “Amendments”);

 

WHEREAS, in connection with the Consent Solicitation, Holders that delivered a
valid consent on a timely basis (the “Consenting Holders”) are entitled to
receive a cash fee (the “Cash Fee”) with respect to the Notes in respect of
which they have validly consented if the conditions to the Consent Solicitation
are met;

 

WHEREAS, the Issuer, the Guarantors and the Trustee are entering into this Third
Supplemental Indenture in order to set forth the Amendments; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, this Third Supplemental Indenture has been duly authorized by all
necessary corporate or other action on the part of the Issuer, the Guarantors
and the Trustee.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Issuer, the
Guarantors and the Trustee mutually covenant and agree for the equal and ratable
benefit of the Holders of the Notes as follows:

 


A R T I C L E 1

 


AMENDMENTS OF THE INDENTURE


 


SECTION 1.01.        FIRST PARAGRAPH OF THE INDENTURE.  THE ISSUER, THE
GUARANTORS AND THE TRUSTEE HEREBY AGREE TO AMEND THE FIRST PARAGRAPH OF THE
INDENTURE, AND SUCH FIRST PARAGRAPH IS HEREBY AMENDED BY DELETING THE PHRASE
“(THE “COMPANY”)” CONTAINED THEREIN.


 


SECTION 1.02.        AMENDMENT TO SECTION 1.01 OF THE INDENTURE.  THE ISSUER,
THE GUARANTORS AND THE TRUSTEE HEREBY AGREE TO AMEND SECTION 1.01 OF THE
INDENTURE, AND SUCH SECTION 1.01 IS HEREBY AMENDED BY DELETING THE DEFINITIONS
OF “CHANGE OF CONTROL”, “COMPANY” AND “GUARANTOR” IN THEIR ENTIRETY AND ADDING
THE FOLLOWING NEW DEFINITIONS OF “CHANGE OF CONTROL”, “COMPANY”, “GUARANTOR” AND
“SEAGATE TECHNOLOGY” IN THE APPROPRIATE ALPHABETICAL ORDER:


 

“Change of Control” means:

 


(1)           ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE EXCHANGE ACT) (OTHER THAN, IN THE CASE OF THE ISSUER, THE COMPANY, SEAGATE
TECHNOLOGY, SEAGATE HDD OR ANY OTHER WHOLLY OWNED RESTRICTED SUBSIDIARY) IS OR
BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULES 13D-3 AND 13D-5 UNDER THE
EXCHANGE ACT, EXCEPT THAT FOR PURPOSES OF THIS CLAUSE (1) SUCH PERSON SHALL BE
DEEMED TO HAVE “BENEFICIAL OWNERSHIP” OF ALL SHARES THAT ANY SUCH PERSON HAS THE
RIGHT TO ACQUIRE, WHETHER SUCH RIGHT IS EXERCISABLE IMMEDIATELY OR ONLY AFTER
THE PASSAGE OF TIME), DIRECTLY OR INDIRECTLY, OF MORE THAN 50% OF THE TOTAL
VOTING POWER OF THE VOTING STOCK OF THE COMPANY OR THE ISSUER (FOR PURPOSES OF
THIS CLAUSE (1), A PERSON SHALL BE DEEMED TO BENEFICIALLY OWN ANY VOTING STOCK
OF A PERSON (THE “SPECIFIED PERSON”) HELD BY ANY OTHER PERSON (THE “PARENT
ENTITY”) SO LONG AS SUCH PERSON IS THE BENEFICIAL OWNER (AS DEFINED IN THIS
CLAUSE (1)), DIRECTLY OR INDIRECTLY, OF MORE THAN 50% OF THE VOTING POWER OF THE
VOTING STOCK OF THE PARENT ENTITY);


 


(2)           INDIVIDUALS WHO ON THE ISSUE DATE CONSTITUTED THE BOARD OF
DIRECTORS OF THE COMPANY (WHICH FOR PURPOSES OF THIS CLAUSE (2) SHALL BE DEEMED
TO BE DIRECTORS OF SEAGATE TECHNOLOGY AS OF THE ISSUE DATE) OR THE ISSUER, AS
APPLICABLE (TOGETHER WITH ANY NEW DIRECTORS WHOSE ELECTION BY SUCH BOARD OF
DIRECTORS OF THE COMPANY OR THE ISSUER OR WHOSE NOMINATION FOR ELECTION BY THE
SHAREHOLDERS OF THE COMPANY OR THE ISSUER WAS APPROVED BY A VOTE OF A MAJORITY
OF THE DIRECTORS OF THE COMPANY OR THE ISSUER THEN STILL IN OFFICE WHO WERE
EITHER DIRECTORS ON THE ISSUE DATE OR WHOSE ELECTION OR NOMINATION FOR ELECTION
WAS PREVIOUSLY SO APPROVED) CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE
BOARD OF DIRECTORS OF THE COMPANY OR THE ISSUER THEN IN OFFICE;


 


(3)           THE ADOPTION OF A PLAN RELATING TO THE LIQUIDATION OR DISSOLUTION
OF THE COMPANY OR THE ISSUER; OR


 


(4)           THE MERGER OR CONSOLIDATION OF THE COMPANY OR THE ISSUER WITH OR
INTO ANOTHER PERSON OR THE MERGER OF ANOTHER PERSON WITH OR INTO THE COMPANY OR
THE ISSUER, OR THE SALE OF ALL OR SUBSTANTIALLY ALL THE ASSETS OF THE COMPANY OR
THE ISSUER (DETERMINED ON A CONSOLIDATED BASIS) TO

 

2

--------------------------------------------------------------------------------



 


ANOTHER PERSON, OTHER THAN A TRANSACTION FOLLOWING WHICH, IN THE CASE OF A
MERGER OR CONSOLIDATION TRANSACTION, HOLDERS OF SECURITIES THAT REPRESENTED 100%
OF THE VOTING STOCK OF THE COMPANY OR THE ISSUER IMMEDIATELY PRIOR TO SUCH
TRANSACTION (OR OTHER SECURITIES INTO WHICH SUCH SECURITIES ARE CONVERTED AS
PART OF SUCH MERGER OR CONSOLIDATION TRANSACTION) OWN DIRECTLY OR INDIRECTLY AT
LEAST A MAJORITY OF THE VOTING POWER OF THE VOTING STOCK OF THE SURVIVING PERSON
IN SUCH MERGER OR CONSOLIDATION TRANSACTION IMMEDIATELY AFTER SUCH TRANSACTION
AND IN SUBSTANTIALLY THE SAME PROPORTION AS BEFORE THE TRANSACTION.

 

“Company” means Seagate Technology plc, a company incorporated under the laws of
Ireland, or any successor obligor to its obligations under the Indenture and the
Notes pursuant to Article 5; provided that “Company” shall mean Seagate
Technology in connection with any reference in the Indenture relating to the
“Company” (1) in clause (a) of the definition of “Deferred Compensation Plans”,
(2) as a party to any agreement or debt instrument in effect as of the Issue
Date or (3) when measuring Consolidated Total Assets as of the last day of a
fiscal period for which Seagate Technology plc was not a parent company of
Seagate Technology.

 

“Guarantor” means the Company, Seagate Technology and each other Restricted
Subsidiary that Guarantees the Notes in existence on the Issue Date or executes
a supplemental indenture in the form of Exhibit B to the Indenture providing for
the Guarantee of the payment of the Notes, or any successor obligor under its
Note Guaranty pursuant to Article 5, in each case unless and until such
Guarantor is released from its Note Guaranty pursuant to the Indenture.

 

“Seagate Technology” means Seagate Technology, an exempted limited liability
company organized under the laws of the Cayman Islands.

 


SECTION 1.03.        AMENDMENT TO SECTION 5.01(A) OF THE INDENTURE.  THE ISSUER,
THE GUARANTORS AND THE TRUSTEE HEREBY AGREE TO AMEND CLAUSE (1) OF
SECTION 5.01(A) OF THE INDENTURE, AND SUCH CLAUSE (1) OF SECTION 5.01(A) IS
HEREBY AMENDED BY DELETING SUCH CLAUSE IN ITS ENTIRETY AND INSERTING IN LIEU
THEREOF THE FOLLOWING NEW CLAUSE (1):


 


“(1)         EITHER (X) THE COMPANY OR THE ISSUER (AS APPLICABLE) IS THE
CONTINUING PERSON OR (Y) THE RESULTING, SURVIVING OR TRANSFEREE PERSON IS A
CORPORATION ORGANIZED (OR INCORPORATED) AND VALIDLY EXISTING UNDER THE LAWS OF
IRELAND (IN THE CASE OF THE COMPANY), THE CAYMAN ISLANDS OR THE UNITED STATES OF
AMERICA OR ANY JURISDICTION THEREOF AND EXPRESSLY ASSUMES BY SUPPLEMENTAL
INDENTURE ALL OF THE OBLIGATIONS OF THE COMPANY OR THE ISSUER, AS APPLICABLE,
UNDER THE INDENTURE, THE NOTES AND THE SECURITY AGREEMENTS;”


 


SECTION 1.04.        MISCELLANEOUS AMENDMENT TO THE INDENTURE.  NOTWITHSTANDING
ANY PROVISION IN THE INDENTURE TO THE CONTRARY, THE TRANSACTIONS ENCOMPASSING
THE “TRANSACTION” (AS DEFINED IN THE PROXY STATEMENT OF SEAGATE TECHNOLOGY,
DATED MARCH 5, 2010), WHEREBY SEAGATE TECHNOLOGY PLC WILL BECOME THE PARENT
COMPANY OF SEAGATE TECHNOLOGY, SHALL BE PERMITTED UNDER THE INDENTURE AND SHALL
NOT CAUSE A DEFAULT OR AN EVENT OF DEFAULT UNDER THE INDENTURE OR THE NOTES. 
FOR AVOIDANCE OF ANY DOUBT, SEAGATE TECHNOLOGY WILL REMAIN A GUARANTOR UNDER THE
INDENTURE.


 


A R T I C L E 2

 


MISCELLANEOUS


 


SECTION 2.01.        RATIFICATION OF INDENTURE, SUPPLEMENTAL INDENTURES PART OF
INDENTURE.  EXCEPT AS EXPRESSLY AMENDED HEREBY, THE INDENTURE, THE FIRST
SUPPLEMENTAL INDENTURE AND THE SECOND SUPPLEMENTAL INDENTURE ARE IN ALL RESPECTS
RATIFIED AND CONFIRMED AND ALL THE TERMS, CONDITIONS AND PROVISIONS THEREOF

 

3

--------------------------------------------------------------------------------


 


SHALL REMAIN IN FULL FORCE AND EFFECT.  UPON THE EXECUTION AND DELIVERY OF THIS
THIRD SUPPLEMENTAL INDENTURE BY THE ISSUER, THE GUARANTORS AND THE TRUSTEE, THE
INDENTURE SHALL BE SUPPLEMENTED IN ACCORDANCE HEREWITH, THIS THIRD SUPPLEMENTAL
INDENTURE SHALL FORM A PART OF THE INDENTURE FOR ALL PURPOSES, AND EVERY HOLDER
OF NOTES HERETOFORE OR HEREAFTER AUTHENTICATED AND DELIVERED SHALL BE BOUND
HEREBY.

 

Notwithstanding the foregoing, the Amendments set forth herein will have no
effect, and this Third Supplemental Indenture shall be null and void, if (a) the
Cash Fee is not paid to the Consenting Holders in accordance with the terms and
conditions of the Consent Solicitation or (b) the transactions encompassing the
“Transaction” (as defined in the Proxy Statement of Seagate Technology, dated
March 5, 2010) have not occurred.

 


SECTION 2.02.        GOVERNING LAW.  THIS THIRD SUPPLEMENTAL INDENTURE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.


 


SECTION 2.03.        TRUSTEE MAKES NO REPRESENTATION.  THE TRUSTEE MAKES NO
REPRESENTATION AS TO THE VALIDITY OR SUFFICIENCY OF THIS THIRD SUPPLEMENTAL
INDENTURE.


 


SECTION 2.04.        SEVERABILITY CLAUSE.  IN CASE ANY PROVISION OF THIS THIRD
SUPPLEMENTAL INDENTURE SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY.


 


SECTION 2.05.        COUNTERPARTS.  THE PARTIES MAY SIGN ANY NUMBER OF COPIES OF
THIS THIRD SUPPLEMENTAL INDENTURE.  EACH SIGNED COPY SHALL BE AN ORIGINAL, BUT
ALL OF THEM TOGETHER REPRESENT THE SAME AGREEMENT.


 


SECTION 2.06.        DEFINITIONS, EFFECT OF HEADINGS.  ALL CAPITALIZED TERMS NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE
INDENTURE.  THE SECTION HEADINGS HEREIN ARE FOR CONVENIENCE ONLY AND SHALL NOT
EFFECT THE CONSTRUCTION THEREOF.


 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed as of the date first written above.

 

 

 

SEAGATE TECHNOLOGY INTERNATIONAL
as Issuer

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

Director

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Trustee

 

 

 

 

 

By:

/s/ Maddy Hall

 

 

Name:

Maddy Hall

 

 

Title:

Vice President

 

 

 

 

 

SEAGATE TECHNOLOGY
as a Guarantor

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

SVP, Secretary & General Counsel

 

 

 

 

 

MAXTOR GLOBAL LTD.
as a Guarantor

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

Director

 

 

 

 

 

SEAGATE TECHNOLOGY HDD HOLDINGS
as a Guarantor

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

Director

 

[Signature Page to Third Supplemental Indenture]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY (IRELAND)
as a Guarantor

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

Director

 

 

 

 

 

SEAGATE TECHNOLOGY MEDIA (IRELAND)
as a Guarantor

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

Director

 

 

 

 

 

SEAGATE INTERNATIONAL (JOHOR) SDN. BHD.
as a Guarantor

 

 

 

 

 

By:

/s/ Stephen P. Sedler

 

 

Name:

Stephen P. Sedler

 

 

Title:

Assistant Secretary

 

 

 

 

 

PENANG SEAGATE INDUSTRIES (M) SDN. BHD.
as a Guarantor

 

 

 

 

 

By:

/s/ Patrick J. O’Malley III

 

 

Name:

Patrick J. O’Malley III

 

 

Title:

Director

 

 

 

 

 

SEAGATE SINGAPORE INTERNATIONAL HEADQUARTERS PTE. LTD.
as a Guarantor

 

 

 

 

 

By:

/s/ Patrick J. O’Malley III

 

 

Name:

Patrick J. O’Malley III

 

 

Title:

Director

 

 

 

 

 

SEAGATE TECHNOLOGY (THAILAND) LIMITED
as a Guarantor

 

 

 

By:

/s/ Patrick J. O’Malley III

 

 

Name:

Patrick J. O’Malley III

 

 

Title:

Director

 

[Signature Page to Third Supplemental Indenture]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY (US) HOLDINGS, INC.
as a Guarantor

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

Secretary & General Counsel

 

 

 

 

 

i365 INC.
as a Guarantor

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

Assistant Secretary

 

 

 

 

 

SEAGATE TECHNOLOGY LLC
as a Guarantor

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

SVP, Secretary & General Counsel

 

 

 

 

 

SEAGATE HDD CAYMAN
as a Guarantor

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

Director

 

[Signature Page to Third Supplemental Indenture]

 

--------------------------------------------------------------------------------


 

GIVEN under the Common Seal of

SEAGATE TECHNOLOGY PLC

as a Guarantor

in the presence of:

 

 

/s/ Kenneth M. Massaroni

 

DIRECTOR

 

 

 

 

 

/s/ Patrick J. O’Malley III

 

DIRECTOR

 

 

Witness signature:

/s/ Saralyn Brown

 

Name: Saralyn Brown

Address: 920 Disc Drive, Scotts Valley, CA 95066

Occupation: Executive Assistant

 

[Signature Page to Third Supplemental Indenture]

 

--------------------------------------------------------------------------------

 